Citation Nr: 1539176	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to Gulf War undiagnosed illness or service-connected disability.

2.  Entitlement to service connection for a disability manifested by numbness in the right forearm/fingertips, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2009 to September 2010, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, November 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2012, the Veteran submitted a request for reconsideration of the October 2011 and November 2011 decisions.  Although the RO construed this as a "request to reopen" the prior decisions, the Board finds that the February 2012 submission constitutes a timely notice of disagreement with the October 2011 and November 2011 rating decisions, and those decisions are therefore on appeal to the Board.  See 38 C.F.R. 
§ 20.201.

In an April 2015 letter, the Veteran, through her representative, requested to withdraw her pending request for a Travel Board hearing.  See 38 C.F.R. 
§ 20.704(e) (2014).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability manifested by numbness in the right forearm/fingertips.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by numbness in the right forearm/fingertips on a direct and basis and as secondary to the service-connected right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014)), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in August 2011, prior to the initial October 2011 rating decision.  Specifically, the notice informed the Veteran of the evidentiary requirements to establish service connection claims on a direct and secondary basis, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's post-service treatment records have been obtained.  The Board notes that some of the Veteran's service treatment records (STRs) are missing.  In cases where the Veteran's STRs are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained, or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

The record indicates that the RO received partial STRs following a request to the Records Management Center (RMC).  A subsequent request from the Defense Personnel Records Information Retrieval System (DPRIS) yielded no additional STRs.  The RO then notified the Veteran and requested the Veteran to submit any STRs in her possession.  The Veteran was able to submit one service health assessment.  A Formal Finding of Unavailability of Service Records was issued in December 2010.  Having reviewed the record evidence, the Board finds that it is reasonably certain that the further efforts to obtain the missing STRs would be futile. 

As part of VA's duty to assist, the RO provided the Veteran with a VA examination for her service connection claim in June 2012.  The examination report has been reviewed and found to be adequate to make a determination on the claim for numbness in right forearm/fingertips.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).
In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran claims that she suffers from numbness of the right forearm and fingers secondary to her service-connected right shoulder disability.  See July 2011 Statement in Support of Claim.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

At the outset, the Board notes that the Veteran does not assert, nor does the evidence show, that the Veteran experienced numbness in her forearm or hand during active duty.  While only part of the Veteran's STRs are available from her period of active duty, an August 2010 Report of Medical Assessment indicates that the Veteran's health concerns included only hip, knee, and shoulder pain.

Post service, a June 2012 VA examination report reflects that the Veteran reported intermittent numbness of the 4th and 5th fingers of the right hand.  Neurological examination revealed that sensation of the inner/outer forearm and hands/fingers was preserved.  The examiner was unable to diagnose a current disability associated with the Veteran's claimed numbness in her hand and forearm.

A June 2012 neurology consult note indicates that the Veteran complained of numbness in the right ring and middle finger.  She reported occasionally dropping objects.  Motor and sensory examination of the upper extremities were normal.

An August 2013 VA neurology clinic note indicates that the Veteran reported problems of numbness in the right middle finger.  Sensory examination did not reveal any positive findings related to the upper extremities.

During January 2014 VA primary care treatment, the Veteran reported getting numbness in her hands and arms.  She stated that neuropathy started two years ago in her right leg, then it included her left leg.  Now it was also in her arms and hands.  The examiner assessed neuropathy and chronic pain; however, no neurological examination was conducted.

Based on the foregoing, service connection for a disability manifested by numbness in right forearm/fingertips is not warranted.

The Board notes that service connection requires evidence that establishes that a Veteran currently has the disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have a disability manifested by numbness in the right forearm/fingertips.  In so finding, the Board acknowledges that a treatment provider assessed neuropathy in response to the Veteran's complaints of numbness.  However, as noted above, there was no neurological examination, and all neurological examinations conducted in response to the Veteran's complaints of numbness have been normal.

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay reports are competent to establish the presence of symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, competence and credibility are different matters.  In this regard, whether the Veteran has a disability manifested by numbness in the forearm and fingers and whether it is related to her shoulder disability requires specialized training for a determination as to its causation, and is therefore not the province of lay opinion.  The Veteran's assertion that she has a disability manifested by numbness in the forearm and fingertips and that is the result of her shoulder disability is not probative.  In this regard, a skilled clinical professional has greater knowledge.  The more probative evidence in this case establishes that the Veteran does not have a disability manifested by numbness in the forearm and fingertips.  The Board observes that the Veteran has not identified or produced any acceptable evidence, medical or lay, that tends to show a current definitively diagnosed disability manifested by numbness in the forearm and fingertips.

In sum, service connection for numbness in the right forearm/fingertips must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim.  See Brammer, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a disability manifested by numbness in the right forearm/fingertips is denied.


REMAND

The Veteran claims that her headaches are due to service or secondary to service-connected right shoulder degenerative joint disease. 

A June 2012 opinion stated that the headache disability was less likely than not related to a specific exposure event experienced by the Veteran during her deployment to Southwest Asia, reasoning that there was no evidence of headaches in the STRs, and that the headaches began after service.  A July 2012 opinion stated that the Veteran has had numerous issues (chronic pain, mental health, and others) that can easily cause headaches.  It would be speculation to state that her headaches are specifically caused or aggravated by her right shoulder disability.  A September 2014 opinion stated that the Veteran's headaches are less likely than not due to or aggravated beyond their natural progression by the Veteran's service-connected pain disorder.

The opinions are inadequate to decide the Veteran's claim for the following reasons.  First, the July 2012 VA examiner suggested that the Veteran's headaches could be due to disabilities other than her right shoulder disability.  While the September 2014 opinion addressed the Veteran's pain disorder, the opinion failed to consider other service-connected disabilities, including lumbar strain with disc disease, right hip strain, tinnitus, bilateral lower extremity peripheral neuropathy, and limitation of extension and flexion of the right hip.  Second, none of the opinions addressed the fact that headaches were documented in November 2005 and March 2006, prior to the Veteran's period of active duty.  

Therefore, an addendum opinion is required to address whether the Veteran's headaches were caused or aggravated by any service-connected disability.  Also, if headaches are not found to be secondary to service-connected disability, the VA medical opinion should address whether they preexisted service and were aggravated by service beyond the natural progress of the disease.  

Additionally, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then forward the claims file, including a copy of this Remand, to the September 2014 VA examiner (or another qualified examiner, if unavailable), for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner indicates otherwise.  The examiner is requested to review the claims file and respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) the Veteran's headache disability was either (1) caused or (2) aggravated (beyond the natural progress of the disease) by the Veteran's service-connected disabilities, including right shoulder disability, pain disorder, lumbar strain with disc disease, right hip strain, tinnitus, bilateral lower extremity peripheral neuropathy, and limitation of extension and flexion of the right hip?

(b) If the answer to questions (a)(1) and (a)(2) above is no, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's headache disability preexisted service; and, if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the preexisting headache disability was NOT aggravated beyond the natural progress of the disease during service?

Any opinion expressed must be accompanied by a complete rationale.


3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


